Citation Nr: 0504700	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  04-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
pes planus with hallux valgus deformity on the left.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from August 1952 to July 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that awarded service connection and 10 percent 
rating for bilateral pes planus with hallux valgus deformity 
on the left.  The veteran disagreed with the assigned rating.  
In November 2003, a Decision Review Officer at the RO denied 
the claim for an increased rating.


FINDINGS OF FACT

1.  All of the requisite notices and assistance owed to the 
veteran have been substantially provided, and all of the 
evidence necessary for an equitable disposition of the 
veteran's claim has been obtained.

2.  The veteran's bilateral pes planus with hallux valgus 
deformity of the left foot is manifested by some pain on 
prolonged use, which is not accentuated, and by pain on 
manipulation.  He also has some associated osteoarthritis.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
bilateral pes planus with hallux valgus deformity of the left 
foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5276, 5280, 
5284 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

VA medical records from 2002 and 2003 reflect treatment for 
ankle swelling (due to venous stasis) and pain on both arches 
and heels.  He had been wearing compression stockings and had 
been taking a diuretic.  In January 2003, the swelling had 
resolved.  Diagnoses included flat foot deformity with first 
metatarsophalangeal joint osteoarthritis, bilateral plantar 
fasciitis, bilateral metatarsalgia, bilateral heel pain 
syndrome, and bilateral rigid pes planovalgus.  

On examination for the VA in May 2003, the veteran reported 
pain, stiffness, swelling and fatigue both at rest and on 
standing or walking.  He described functional impairment in 
walking and standing because of the pain.  He denied that he 
had lost any work due to the condition, but he also reported 
that he had not been working.  He reported difficulty with 
walking, vacuuming, and pushing a lawnmower because of his 
painful feet.  On examination, his posture and gait were 
normal.  Leg lengths were equal.  Examination of the feet 
showed no signs of abnormal weight-bearing, and he required 
no device.  He had painful motion on examination of the feet 
and toes.  He had moderate pes planus, but no valgus of the 
forefoot or midfoot.  There was no deformity of either foot.  
He had slight tenderness, bilaterally, on plantar palpation.  
He had good Achilles tendon alignment.  He did not have claw 
feet, dropped foot, or marked varus deformity.  Toe 
dorsiflexion produced no pain.  

There was no limitation of ankle dorsiflexion.  He had slight 
tenderness on palpation of the metatarsal heads.  He did not 
have hammertoes.  He had hallux valgus on the right, with a 
slight degree of angulation; hallux valgus on the left showed 
moderate angulation.  There was no hallux rigidus.  He had 
limited function for standing and walking; he could stand and 
walk for five minutes without pain.  He had arch supports in 
his shoes.  Weight-bearing X-rays showed pes planus deformity 
of both feet; non-weight-bearing X-rays showed only hallux 
deformity of the left foot.  The diagnoses were bilateral pes 
planus and hallux valgus deformity of the left foot.

In May 2003, the RO awarded service connection and a 10 
percent rating for bilateral pes planus with hallux valgus 
deformity of the left foot (effective December 31, 2002).  
The RO found that the veteran had had pes planus prior to 
service, but that it was aggravated by his active service.  

On VA treatment in June 2003, the veteran reported that he 
wanted to restart Tylenol for his ankle pain because it had 
helped.  The swelling had stopped when he had discontinued 
another medication, and he no longer wore compression 
stockings.  X-rays showed a decreased calcaneal inclination 
angle, a decreased talar declination angle, navicular-
cuneiform sag, and spurring.  The assessments were pes 
planus, plantar fasciitis, and metatarsalgia, bilaterally.  
The examiners told the veteran that they were unable to tell 
him if he should be compensated for this problem.  

In August 2003, a private podiatrist, Rami I. Calis, D.P.M, 
evaluated the veteran.  He complained of painful flat feet 
and ankle pain, with occasional swelling of the ankle and 
foot areas generalized with pain as well as pain across the 
midfoot and around the first metacarpophalangeal joint.  Pain 
was worse after standing for prolonged periods; however, he 
also had pain throughout the day with minimal activity.  
Reportedly, the veteran had been using orthotics and inserts 
that had helped his condition but that had not completely 
eliminated the pain.  The pain occasionally radiated 
throughout the feet, with weakness and swelling to the area; 
it occasionally woke him up.  He also reported numbness to 
his toes.  

On examination, the temperature gradient was warm to cool, 
proximally to distally.  He had mild edema on the midfoot 
region around the ankle as well as the anterior aspect; there 
was no leg edema.  There were no varicosities.  The skin was 
atrophic, but its integrity was intact.  There were no open 
lesions, interdigital macerations with hyperkeratotic skin 
lesions.  Both of his feet hurt equally.  There was pain on 
range of motion of the first metacarpophalangeal joint with 
dorsiflexion bilaterally, greater on the right; bilateral 
metacarpophalangeal motion was about three degrees.  There 
also was pain on dorsiflexion, plantar flexion, inversion, 
and eversion around the metatarsal joint; he also had 
generalized pain across the metatarsal joint.  He now had 
tenderness to the end of plantar flexion of both ankles.  
Muscle power was 5/5 to all groups tested.  There also was 
mild edema around the sinus tarsi region, bilaterally, with 
minimal to no pain on palpation along the sinus tarsi.  
Respectively, subtalar joint inversion and eversion were 15 
and 3 degrees, bilaterally, without pain or crepitus.  There 
was no crepitus on ankle motion either.  His gait showed 
increased midstance formation with the heel in an everted 
position.  On heel lift, the heel did elevate, but re-
supination was to a minimum.  There also was a medial talar 
bulge in the midstance with abducted-type gait.  He performed 
heel-to-toe testing, but he had tenderness in the medial 
aspect of both feet, and the heel did not re-supinate on the 
test.  He also had limitation in the heel-to-toe raise test 
because of pain in the first metacarpophalangeal joint.  
Neurologically, protective sensation was intact.  Vibratory 
sensation was also intact, but with increased numbness on 
prolonged standing, which might indicate a mild compression 
and nerve rot problem with standing that was due to the pes 
planus deformity.  

X-rays showed a navicular sag with decreased first metatarsal 
declination and calcaneal inclination angles and increased 
talar declination angle.  There also was osteophytic bone 
formation around the metatarsal joint, as well as dorsal spur 
formation around the first metacarpophalangeal joint with 
joint "mice" and decreased joint pace bilaterally.  He also 
had lateral joint degeneration of osteophytic bone formation 
to the first metatarsal head.  

The assessment included hallux limitus and hallux 
interphalangeus pes planus deformity bilaterally with joint 
sparring formation that indicated osteoarthritis to the first 
metatarsophalangeal and metatarsal joints.  Possible 
treatment plans included the use of semi-functional orthotics 
(as opposed to his current accommodative orthotics) and even 
orthopedic shoes with a T-strap if the pain worsened.  The 
examiner felt that the condition interfered with the 
veteran's daily living as he could not perform any prolonged 
periods of ambulation.  

On a July 2004 visit to the VA podiatry clinic, it was noted 
that a recent right ankle injection had produced more pain 
than before.  The veteran also stated that heel and forefoot 
pain had not improved since his last clinic visit and that 
insoles had not improved his symptoms either.  

On examination, his pedal pulses were palpable, and there was 
no edema or erythema.  He had decreased range of motion of 
both subtalar joints, but no pain associated on range of 
motion.  Forefoot abduction on rear foot heels was everted on 
weight-bearing; heels slightly inverted on toe raising 
bilaterally.  He had pain on palpation of both plantar heels.  
Assessments were bilateral pes planus, bilateral plantar 
fasciitis, and bilateral metatarsalgia.  

II.  Analysis

Service connection and a 10 percent rating for bilateral pes 
planus with hallux valgus deformity of the left foot have 
been in effect since December 31, 2002.  The veteran seeks a 
higher rating.    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2004).  The VA must take 
into account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  But 
see Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.)

A 0 percent rating is warranted for mild flatfoot with 
symptoms relieved by built-up shoe or arch support.  A 10 
percent rating is warranted for moderate flatfoot (bilateral 
or unilateral) with the weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, and pain 
on manipulation and use of the feet.  A 30 percent rating is 
warranted for severe bilateral flatfoot (pes planus), with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 50 percent 
rating requires pronounced bilateral flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

Under these criteria, the evidence (both VA and non-VA) shows 
that the veteran has bilateral pes planus with pain at rest, 
on walking, and on manipulation.  Although he initially had 
some edema in late 2002, that had been relieved by 
discontinuation of a medication and the use of compression 
stockings very shortly thereafter.  He does not have 
objective evidence of marked deformity, although he has 
slight or some difficulty with re-supination on certain 
testing.  He does not have pain on manipulation and use that 
is accentuated.  There is, however, no indication of swelling 
on use and he does not have characteristic callosities.

The veteran also has X-ray evidence of osteoarthritis of the 
first metatarsophalangeal and metatarsal joints.  
Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups will warrant a 10 percent rating.  Also in the 
absence of limitation of motion, a 20 percent rating is 
warranted for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, but only a 10 
percent rating is warranted without such occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  

In this case, the veteran is already receiving a 10 percent 
evaluation and two or more major joints or two or more minor 
joint groups are not involved. 

A 10 percent rating is also warranted for unilateral hallux 
valgus that is either operated with resection of the 
metatarsal head; or severe, if equivalent to amputation of 
the great toe.  38 C.F.R. § 4.71a, DC 5280.  While X-rays 
confirm the presence of hallux valgus deformity of the left 
foot, there is no evidence of severe hallux valgus deformity, 
let alone evidence of operation with resection.

A 10 percent rating is warranted for other foot injuries that 
are moderate.  A 20 percent rating is warranted for other 
foot injuries that are moderately severe.  A 30 percent 
rating is warranted for other foot injuries that are severe.  
38 C.F.R. § 4.71a, DC 5284.  

In the veteran's case, there is evidence of some limitation, 
especially on walking or standing for more than five minutes 
(including on vacuuming or pushing a lawnmower).  However, it 
is important to note that the veteran is service connected 
for the aggravation of a pre-existing disorder caused by the 
veteran military service from August 1952 to July 1955.  The 
veteran's childhood condition was noted within the VA 
examination of April 2003 and at other times, clearly 
indicating that not all of the veteran's condition was caused 
by his service, but was aggravated by his service, leading to 
a 10 percent evaluation caused by the aggravation of the 
veteran's military service.  Such facts only provide negative 
evidence against this claim.         

In sum, the weight of the credible evidence demonstrates that 
the veteran's service-connected bilateral pes planus warrants 
no more than a 10 percent rating for any period of time since 
the effective date of service connection.  See Fenderson 
supra.  As the preponderance of the evidence is against the 
veteran's claim, the "benefit-of-the-doubt" rule is not for 
application, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance Act of 2000

The Board has also considered whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), was signed into law.  
This enhanced the notification and assistance duties of the 
VA to claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
October 2002, that is, after the date of the VCAA's enactment 
on November 9, 2000.  However, even under Pelegrini, the 
notices regarding the veteran's claim informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
Board also concludes that any defect that may exist with 
regard to the timing of the VCAA notice to the veteran was 
harmless because of the extensive, thorough, and informative 
notices provided to him throughout the adjudication of this 
claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in January 2003 and a 
statement of the case in November 2003.  The correspondence 
and adjudicative documents discussed specific evidence and 
the particular legal requirements applicable to the veteran's 
claim.  Taken together, all of these documents discussed the 
evidence considered and the pertinent laws and regulations, 
including provisions of the VCAA and the reasons for the RO's 
decision.  There can be no harm to the veteran, as the VA has 
made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim.  He has been informed of 
his and the VA's respective responsibilities for providing 
evidence.  The veteran identified only two possible sources 
of medical evidence, and the VA has obtained all of those 
identified medical records.

The Court has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the claimant in substantiating a claim, 
the VCAA does not require further assistance.  Wensch v. 
Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

A rating higher than 10 percent for bilateral pes planus with 
hallux valgus deformity of the left foot is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


